Citation Nr: 1726382	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, paranoid schizophrenia, mood disorder, and psychotic disorder not otherwise specified. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from January 1974 to January 1978.  This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In August 2015, the Board remanded the case for further evidentiary development.  

As an initial matter, regarding the Veteran's claim service connection for an acquired psychiatric disability, to include PTSD, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric diagnoses of PTSD, schizoaffective disorder, paranoid schizophrenia, mood disorder, and psychotic disorder not otherwise specified.  The Board has characterized the issue on appeal accordingly. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again.  

In a September 2015 Report of General Information, it was noted that Veteran called VA to request a hearing regarding his appeal.  The Veteran requested that, due to his PTSD, this hearing be held before an African American adjudicator as it would make him feel more comfortable.  Since making this request, the Veteran has not at any time withdrawn this hearing request.  As such, he is entitled to a hearing, and his request must be honored.  The Board notes that while the Veteran has requested to appear before an African American adjudicator, this request may not be accommodated.  The Board further notes that the Veteran has not indicated the type of hearing he would like to have.   

The Board observes that the February 2016 VA examiner did not substantially comply with the Board's August 2015 remand.  The VA examiner did not provide an opinion as to whether any of the Veteran's currently diagnosed psychiatric disabilities were caused or aggravated by a service-connected disability.  As such, a supplemental opinion is necessary to address the above. 

Accordingly, the case is REMANDED for the following action:

1. Please request the Veteran to clarify the kind of hearing (i.e., RO, videoconference, travel board, or before the Board in Washington, D.C.), if any, he would like to have before the Board.  
 
2. Thereafter, please schedule the Veteran for the requested hearing.  

3. Please request the Veteran to provide names and addresses of all medical care providers who treated the Veteran for a psychiatric disorder since service, and provide him with the opportunity to submit additional records in support of his claim of service connection for a psychiatric disorder.

4. Please obtain any outstanding VA and non-VA psychiatric treatment records since the Veteran's separation from service that have not already been associated with the claims file.

5. After steps 3 and 4 are complete, please arrange for the Veteran's claims file to be given to a qualified examiner for an addendum medical opinion.  If the clinician determines that an examination is necessary, one should be scheduled.  The examiner is asked to answer the following questions: 

a. Is it at least as likely as not that any of the Veteran's psychiatric disorders diagnosed since the Veteran filed the current claim in December 2009, to include schizoaffective disorder and major depressive disorder with psychotic features, are related to service?
b. Is it at least as likely as not that any of the Veteran's diagnosed psychiatric disorders (including schizoaffective disorder and major depressive disorder with psychotic features) were caused by a service-connected disability (currently service connected disabilities are asthma, painful head scar, and traumatic brain injury)?  Please consider and discuss as necessary the Veteran's claim that he was depressed due to his medical conditions. 
c. Is it at least as likely as not that each such disability was aggravated (any increase in disability) by a service-connected disability?  
d. Regarding schizoaffective disorder or any other psychosis diagnosed during the appeal, as to each, is it at least as likely as not (a 50% or greater probability) that such became manifested within the first year following the Veteran's discharge from service?

The claims file should be made available to and reviewed by the clinician.  The clinician must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

6. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




